                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  UNITED STATES OF AMERICA                      )
                                                )
          v.                                    )      No. 2:19-CR-183
                                                )      JUDGE CORKER
  KRISTOPHER M. VOYLES                          )


                      GOVERNMENT’S SENTENCING MEMORANDUM

          The United States, through the Acting United States Attorney for the Eastern District of

  Tennessee, files this sentencing memorandum in accordance with Rule 83.9(j), Local Rules

  (E.D. Tenn.).

          The Government requests that the Court sentence defendant to a term of 21 months in

  federal prison, a sentence that is at the top of defendant’s advisory guidelines. While the

  requested sentence is at the top of defendant’s advisory guidelines, the Government makes this

  recommendation based on the repeated nature of the offense conduct, the defendant’s history and

  characteristics, and the substantial sentencing concessions the Government has already provided

  in defendant’s plea agreement. The Government’s requested sentence is within the advisory

  guideline range, properly balances the sentencing factors under 18 U.S.C. § 3553(a), and is a

  sentence that is “sufficient, but not greater than necessary” to comply with the statutory purposes

  of sentencing. 18 U.S.C. § 3553(a).

     I.        PROCEDURAL BACKGROUND

          On November 13, 2019, the Federal Grand Jury returned a two-count indictment against

  defendant. [Doc. 1]. The indictment charged one count of theft of government property of more

  than $1,000 in violation of 18 U.S.C. § 641 and a corresponding count of aggravated identity

  theft in violation of 18 U.S.C. § 1028A. Id. The Government and defendant entered into a




Case 2:19-cr-00183-DCLC-CRW Document 44 Filed 03/26/21 Page 1 of 9 PageID #: 463
  written plea agreement [Doc. 32], and in accordance with that plea agreement, on January 8,

  2021, defendant entered a guilty plea to count one charging him with theft of Government

  property [Doc. 37].

           Sentencing is set for April 9, 2021, at 10:00 a.m. Id.

     II.         FACTUAL BACKGROUND

           The facts are outlined in defendant’s plea agreement [Doc. 32 at 2-4] and the Presentence

  Investigation Report (“PSR”) [Doc. 40 at 3-5]. The undisputed facts are simple, but unique.

           On October 9, 2019, defendant obtained medical services from the Park West Medical

  Center in Knoxville, Tennessee. When he did, he impersonated a veteran from Memphis,

  Tennessee, and then used the veteran’s name, identifiers, and physical identification documents

  to obtain treatment. Before getting discharged the next day, defendant sought psychiatric

  services while still impersonating the veteran. The hospital made arrangements to have the

  defendant transported to the Mountain Home Veteran’s Administration Medical Center

  (“VAMC”) in Johnson City, Tennessee.

           Upon admission, defendant continued impersonating the veteran, and between October

  10, 2019, and October 17, 2019, he received medical benefits, items, and services that he

  otherwise was not entitled to receive because he was not a veteran. The agreed value of these

  benefits, items, and services was $20,502. When a family member realized what defendant was

  doing, she contacted the VAMC, and an investigation began.

           On October 21, 2019, a special agent with the VA OIG interviewed defendant at the

  Washington County jail.1 Post-Miranda, defendant admitted what he had done. Subsequent

  investigation revealed that defendant was previously prosecuted by the state of Georgia for using



           1
               Defendant was in jail on a Georgia warrant for violating a state of Georgia probation.
                                                      2

Case 2:19-cr-00183-DCLC-CRW Document 44 Filed 03/26/21 Page 2 of 9 PageID #: 464
  the same veteran’s identifiers at the VA Hospital in the Atlanta, Georgia area. The real veteran

  advised the investigating agent that he never provided defendant with authority to use his name

  or other means of identification.

      III.      STATUTORY MAXIMUM SENTENCE

             Defendant is guilty of theft of Government property worth more than $1,000 in violation

  of 18 U.S.C. § 641. For that offense, defendant faces a statutory maximum sentence of not more

  than 10 years in prison, a fine of not more than $250,000, supervised release of not more than

  three years, and a special assessment of $100. See 18 U.S.C. §§ 641, 3571(b)(3), 3583(b)(2), and

  3013(a)(2)(A).

      IV.       ADVISORY GUIDELINE RANGE AND GUIDELINE OBJECTIONS

             The advisory guidelines are important because sentences falling within those guidelines

  “are generally presumed to be reasonable.” United States v. Muchow, 924 F.3d 272, 275 (6th Cir.

  2019); see United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (presumption of

  reasonableness appropriate because “there is a confluence between the national views of the

  Sentencing Commission and the independent views of a sentencing judge, [and] that ‘double

  determination significantly increases the likelihood that the sentence is a reasonable one”)

  (citation omitted).

             Here, the United States Probation Office correctly calculated an offense level of 8 and a

  criminal history category of V. PSR at ¶ 64. The parties do not object to these calculations, and

  they yield an advisory guideline range of 15 to 21 months. The Government’s recommendation

  is at the top of those guidelines.




                                                      3

Case 2:19-cr-00183-DCLC-CRW Document 44 Filed 03/26/21 Page 3 of 9 PageID #: 465
     V.      18 U.S.C. § 3553(a) FACTORS

          The Government’s requested 21-month sentence takes into account each of the

  sentencing factors outlined in 18 U.S.C. § 3553(a). Notably, the nature and circumstances of the

  offense, the history and characteristics of the defendant, the need to treat similarly situated

  offenders the same, and the need to protect the public are the primary factors that support the

  Government’s requested sentence here.

             A. The Nature and Circumstances of the Offense

          Initially, the Court must look to the nature and circumstances of the offense. Stealing

  Government property, even by simple theft, is a serious crime. Defendant faces a maximum

  term of imprisonment of 10 years because he stole more than $1,000. Within Congress’s

  sentencing classification scheme, this offense is a Class C felony, placing it in the middle of

  Congress’s felony classification scheme. See 18 U.S.C. § 3559(a)(3).

          The circumstances of the case also show much aggravation and support the

  Government’s recommended sentence here. Initially, the manner of theft demonstrates

  heightened aggravation. Defendant’s theft was not a simple taking. Instead, defendant took

  Government property be means of fraud, trickery, and deceit.

          The type of property defendant stole also shows heightened aggravation. Defendant did

  not take just any Government property. Instead, he took medical benefits, items, and services

  that were pledged by the nation in a sacred trust to care for its veterans who have nobly served

  their country. On a related note, although the Government suffered the monetary loss here,

  defendant’s use of the identity of a real veteran without permission provides additional

  aggravation.




                                                    4

Case 2:19-cr-00183-DCLC-CRW Document 44 Filed 03/26/21 Page 4 of 9 PageID #: 466
         The use of fraudulent identity documents consisting of the real veteran’s Form DD-214, a

  Social Security card, and a birth certificate provide additional aggravation. This was not just the

  use of a false name and identifiers but the use of those things with fraudulently obtained

  documents to back up the claims.

         The actual loss amount also provides aggravation. The guidelines rightly counsel that the

  more a person steals (or tries to steal), the more they should be punished. See USSG

  §2B1.1(b)(1). Here, the loss was between $15,000 and $40,000, so the guideline increase was

  four additional levels under USSG §2B1.1(b)(1)(C).

         Perhaps the most aggravation, though, is the repetitive nature of defendant’s offense. The

  charged offense here is the fourth documented incident in which defendant stole and used the

  good name and the personal means of identification of the same veteran. A year in jail and a

  year of probation from the state of Georgia did nothing to stop nearly identical conduct.

         A short review shows why the continuing and repeated nature of this offense merits a

  substantial sentence. First, defendant was convicted on April 11, 2018, in DeKalb County,

  Georgia, for the Georgia state offenses of identity fraud and forgery. PSR at ¶ 35. Defendant

  was sentenced to a year in custody and a year of probation. Id. Indeed, defendant was on

  probation for that offense at the time of the offense here. Id. at ¶ 35. As part of that offense,

  defendant obtained services from the VA Medical Center in Atlanta, Georgia, under the same

  veteran’s name and using the same veteran’s identifiers. These services included obtaining

  prescription medications of Naproxen, Percocet, and Diphenhydramine. Surveillance video from

  the Atlanta VA Medical Center’s pharmacy captured images of the defendant committing the

  crime there:




                                                    5

Case 2:19-cr-00183-DCLC-CRW Document 44 Filed 03/26/21 Page 5 of 9 PageID #: 467
         Second, on September 19, 2019, defendant was arrested by the University of Tennessee

  Police Department for the Tennessee offense of criminal impersonation. Officers responded to a

  complaint that defendant was in a university library and bothering students. Officer P. Fulcher

  described the complaint in his report as follows:




  Once officers made contact with defendant, he once again provided the veteran’s name and

  identifiers as his own. The entire incident was captured by an officer’s body-worn camera.

         Third, defendant used the same veteran’s name and personal identifiers when he sought

  medical services from the Park West Medical Center in Knoxville, Tennessee on October 9,

  2019. This fraud led to the present crime.

         Finally, defendant committed the offense of conviction here the same way. He obtained

  nearly a week of medical care designed for veterans through fraud, trickery, and deceit.

  Accordingly, the repeated nature of this offense provides substantial aggravation.




                                                      6

Case 2:19-cr-00183-DCLC-CRW Document 44 Filed 03/26/21 Page 6 of 9 PageID #: 468
             B. The History and Characteristics of the Defendant

         Defendant’s history and characteristics provide further support for the Government’s

  recommended sentence here.

         For instance, defendant committed this offense shortly after serving a year in custody and

  while on probation for the similar Georgia offense noted above. See PSR at ¶ 35.

         Stealing a veteran’s identity, though, is not the full scope of the defendant’s crimes. He

  also committed some other form of theft by deception in Henry County, Georgia. See PSR at ¶

  32. And, he committed the Georgia offense of “Reckless Conduct” in the same county and

  received a sentence of 8 months in jail and a year of probation. See PSR at ¶ 33. Even worse,

  on October 13, 2016, defendant burglarized his own mother’s home and committed credit card

  theft. See PSR at ¶ 34.

         In sum, defendant, in just a three-year period, has amassed enough criminal history points

  to place him in criminal history category V, just one level short of the top.

         Apart from his criminal history, defendant also has an admitted history of using

  methamphetamine, even though defendant believes he has “control” over his use. See PSR at ¶

  58.

             C. The Statutory Purposes of Sentencing

         The need to address the statutory purposes of sentencing also supports a serious sentence

  here. The Government’s requested sentence recognizes the seriousness of the offense and

  provides just punishment. See 18 U.S.C. § 3553(a)(2)(A). The requested sentence also will

  promote respect for the law and the property rights of others. Indeed, the last sentence defendant

  received from the state of Georgia failed to do that.




                                                   7

Case 2:19-cr-00183-DCLC-CRW Document 44 Filed 03/26/21 Page 7 of 9 PageID #: 469
         The Government’s requested sentence also will afford deterrence and protect the public

  from future crimes. See 18 U.S.C. §§ 3553(a)(2)(B) and 3553(a)(2)(C). The United States is

  filing a sealed supplement to this Sentencing Memorandum to address particular issues that

  suggest a heightened need for public protection here.

             D. The Need to Avoid Unwarranted Sentencing Disparities

         The Government’s recommended sentence will avoid unwarranted sentencing disparities.

  See 18 U.S.C. § 3553(a)(6). The recommended sentence is within the defendant’s advisory

  guidelines while also recognizing sentencing concessions the Government has already provided.

  A sentence within the advisory guidelines, of course, serves the sentencing purpose of treating

  similar offenders similarly. A primary reason why Congress established the United States

  Sentencing Commission and authorized promulgated guidelines was to provide “reasonable

  uniformity in sentencing by narrowing the wide disparity in sentences imposed for similar

  criminal offenses by similar offenders.” USSG Ch.1, Part A, intro. comment. (n.3). The

  Government’s recommended sentence is within the guideline range and, by definition, supports

  this 3553(a) factor.

         Equally important, a top-of-the-guideline sentence here is particularly appropriate when

  considering important sentencing concessions the Government has already provided in the

  parties’ plea agreement. First, the United States has agreed not to pursue further charges against

  the defendant in paragraph two of the plea agreement. [Doc. 32 at ¶ 2]. These charges would

  have included felony charges for false use of the veteran’s Social Security number and identity

  theft charges based on defendant’s interactions with the University of Tennessee Police

  Department and the Park West Medical Center in Knoxville. Additionally, as noted in the PSR,




                                                  8

Case 2:19-cr-00183-DCLC-CRW Document 44 Filed 03/26/21 Page 8 of 9 PageID #: 470
  the Government has dropped the identity theft charged in count two that would have resulted in a

  mandatory two-year sentence. See PSR at ¶ 66.

              E. The Need for Restitution

           Restitution in this case provides no reason for a non-guideline sentence. See 18 U.S.C. §

  3553(a)(7). The agreed restitution is $20,502. PSR at ¶ 78. Defendant has no assets and no

  meaningful work history. Id. at ¶¶ 62 to 62. Thus, the existence of restitution coupled with no

  real means of repayment provides no reason to deviate from the guidelines here.

     VI.      CONCLUSION

           For the reasons outlined above, the Government respectfully requests that the Court

  sentence defendant to 21 months in prison followed by three years of supervised release.

           Respectfully submitted, this 26th day of March, 2021.

                                                        FRANCIS M. HAMILTON III
                                                        ACTING UNITED STATES ATTORNEY

                                                By:     s/ Mac D. Heavener, III
                                                        Mac D. Heavener, III
                                                        Fla. Bar No. 0896748
                                                        Assistant United States Attorney
                                                        220 West Depot Street, Suite 423
                                                        Greeneville, Tennessee 37743
                                                        (423) 639-6759




                                                   9

Case 2:19-cr-00183-DCLC-CRW Document 44 Filed 03/26/21 Page 9 of 9 PageID #: 471
